ORDER
The Disciplinary Review Board having filed with the Court its decision, in DRB 00-395, concluding that RICHARD J. CARROLL of SECAUCUS, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of six months for violating RPC 1.1 (gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate), and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And RICHARD J. CARROLL having been suspended from the practice of law since January 3,1999, and currently serving a one-year term of suspension effective December 7,2001;
And good cause appearing;
It is ORDERED that RICHARD J. CARROLL is suspended from the practice of law for a period of six months and until the further Order of the Court, effective December 7, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*470ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.